731 N.W.2d 746 (2007)
ACE AMERICAN INSURANCE COMPANY and Allianz Insurance Company, Plaintiffs,
v.
EMMET COATING SERVICES, INC., Defendant/Cross-Defendant/Cross-Plaintiff/Third-Party Plaintiff-Appellee, and
NACCO Materials Handling Group, Inc., a/k/a Hyster Group, and Amerigas Propane, Inc., Defendants/Cross-Defendants, and
Worthington Industries, Inc., d/b/a Worthington Cylinders Corporation, Defendant/Cross-Plaintiffs/Cross-Defendant, and
Selective Insurance Company, Ellison, Neilson, Zehe & Antas, P.C., Great Lakes Power Products, Inc., Cardelli, Hebert, Lanfear & Buikema, Michigan Industrial Forklifts, Inc., and Forklift Tire of Michigan, Third-Party Defendants, and
Herndon & Associates, Third-Party Defendant-Appellant.
Docket No. 133150. COA No. 268138.
Supreme Court of Michigan.
May 30, 2007.
On order of the Court, the application for leave to appeal the December 28, 2006 judgment of the Court of Appeals is considered, and it is DENIED, because we *747 are not persuaded that the questions presented should be reviewed by this Court.